                                                UNITED STATES BANKRUPTCY COURT
                                                  EASTERN DISTRICT OF VIRGINIA
                                                       ALEXANDRIA DIVISION



                                                      CHAPTER 13 PLAN
                                                    AND RELATED MOTIONS
Name of Debtor(s): Price, Darnell Anthony                                                       Case No: 11967



This Plan, dated            03/19/2020         , is:
               ✔
               ❑    the first Chapter 13 Plan filed in this case.

               ❑   a modified Plan that replaces the
                   ❑ confirmed or ❑ unconfirmed Plan dated
                   Date and Time of Modified Plan Confirmation Hearing:


                   Place of Modified Plan Confirmation Hearing:



                   The Plan provisions modified by this filing are:


                   Creditors affected by this modification are:




1.     Notices

To Creditors: BMW Group Financial Services, Ian Smith, CEO, 300 Chestnut Ridge Road, Woodcliff Lake, NJ 07677-0000


Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should read this plan carefully and
discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney, you may wish to consult one.

If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy Court.

(1) Richmond and Alexandria Divisions:
The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See Bankruptcy Rule
3015.
(2) Norfolk and Newport News Divisions: a confirmation hearing will be held even if no objections have been filed.
    (a) A scheduled confirmation hearing will not be convened when:
        (1) an amended plan is filed prior to the scheduled confirmation hearing; or
        (2) a consent resolution to an objection to confirmation anticipates the filing of an amended plan and the objecting party
            removes the scheduled confirmation hearing prior to 3:00 pm on the last business day before the confirmation
            hearing.

In addition, you may need to timely file a proof of claim in order to be paid under any plan.

The following matters may be of particular importance.

Debtors must check one box on each line to state whether or not the plan includes each of the following items. If an item is
checked as “Not Included” or if both boxes are checked, the provision will be ineffective if set out later in the plan.

A.        A limit on the amount of a secured claim, set out in Section 4.A which may result      ✔ Included
                                                                                                 ❑                ❑ Not Included
          in a partial payment or no payment at all to the secured creditor

 B.       Avoidance of a judicial lien or nonpossessory, nonpurchase-money security              ❑ Included       ✔ Not Included
                                                                                                                  ❑
          interest, set out in Section 8.A

 C.       Nonstandard provisions, set out in Part 12                                             ❑ Included       ✔ Not Included
                                                                                                                  ❑

[ver. 10/18]                                                          Page 1
UNITED STATES BANKRUPTCY COURT                             Case No: 11967                                                      Chapter 13 Plan
EASTERN DISTRICT OF VIRGINIA                               Debtor(s): Price, Darnell Anthony
ALEXANDRIA DIVISION




2.     Funding of Plan. The debtor(s) propose to pay the Trustee the sum of $700.00 per month for           36      months. Other
       payments to the Trustee are as follows: $900.00 per month for            24     months. Other payments to the Trustee are as
       follows:                       . The total amount to be paid into the Plan is $46,800.00 .

3.     Priority Creditors. The Trustee shall pay allowed priority claims in full unless the creditor agrees otherwise.

       A.      Administrative Claims under 11 U.S.C. § 1326.
               1.    The Trustee will be paid the percentage fee fixed under 28 U.S.C. § 586(e), not to exceed 10% of all sums received
                     under the plan.

               2.    Check one box:

                     ✔ Debtor(s)’ attorney has chosen to be compensated pursuant to the “no-look” fee under Local Bankruptcy Rule
                     ❑
                         2016-1(C)(1)(a) and (C)(3)(a) and will be paid     $4,234.00    , balance due of the total fee of
                             $5,777.00      concurrently with or prior to the payments to remaining creditors.

                     ❑ Debtor(s)’ attorney has chosen to be compensated pursuant to Local Bankruptcy Rule 2016-1(C)(1)(c)(ii) and
                         must submit applications for compensation as set forth in the Local Rules.

       B.      Claims under 11 U.S.C. § 507
       The following priority creditors will be paid by deferred cash payments pro rata with other priority creditors or in monthly
       installments as below, except that allowed claims pursuant to 11 U.S.C. § 507(a)(1) will be paid pursuant to 3.C below:

 Creditor                             Type of Priority                    Estimated Claim                     Payment and Term
 IRS                                  Taxes or Penalties Owed to          $3,249.00                           Pro-Rata / 57 Months
                                      Governmental Units

 IRS                                  Taxes or Penalties Owed to          $2,411.00                           Pro-Rata / 57 Months
                                      Governmental Units

       C.      Claims under 11 U.S.C. § 507(a)(1)
       The following priority creditors will be paid prior to other priority creditors but concurrently with administrative claims above.

 Creditor                             Type of Priority                    Estimated Claim                     Payment and Term

4.     Secured Creditors: Motions to Value Collateral (“Cramdown”), Collateral being Surrendered, Adequate Protection Payments,
       and Payment of certain Secured Claims.

       A.      Motions to Value Collateral (other than claims protected from “cramdown” by 11 U.S.C. § 1322(b)(2) or by the final
               paragraph of 11 U.S.C. § 1325(a)). Unless a written objection is timely filed with the Court, the Court may grant the
               debtor(s)’ motion to value collateral as set forth herein.
       This section deals with valuation of certain claims secured by real and/or personal property, other than claims protected from
       “cramdown” by 11 U.S.C. § 1322(b)(2) [real estate which is debtor(s)’ principal residence] or by the final paragraph of 11 U.S.C. §
       1325(a) [motor vehicles purchased within 910 days or any other thing of value purchased within 1 year before filing bankruptcy], in
       which the replacement value is asserted to be less than the amount owing on the debt. Such debts will be treated as secured
       claims only to the extent of the replacement value of the collateral. That value will be paid with interest as provided in
       sub-section D of this section. You must refer to section 4(D) below to determine the interest rate, monthly payment and
       estimated term of repayment of any “crammed down” loan. The deficiency balance owed on such a loan will be treated as an
       unsecured claim to be paid only to the extent provided in section 5 of the Plan. The following secured claims are to be
       “crammed down” to the following values:

 Creditor /                                              Purchase Date         Est. Debt Bal.    Replacement
 Collateral                                                                                      Value
BMW Financial Services                                   6/1/2017              $30,764.00        $15,925.00
2013 BMW 750 Lxi


[ver. 10/18]                                                          Page 2
UNITED STATES BANKRUPTCY COURT                            Case No: 11967                                                      Chapter 13 Plan
EASTERN DISTRICT OF VIRGINIA                              Debtor(s): Price, Darnell Anthony
ALEXANDRIA DIVISION




       B.      Real or Personal Property to be Surrendered.
       Upon confirmation of the Plan, or before, the debtor(s) will surrender his/her/their interest in the collateral securing the claims of
       the following creditors in satisfaction of the secured portion of such creditors’ allowed claims. To the extent that the collateral does
       not satisfy the claim, any timely filed deficiency claim to which the creditor is entitled may be paid as a non-priority unsecured
       claim. Confirmation of the Plan shall terminate the automatic stay under §§ 362(a) and 1301(a) as to the interest of the debtor(s),
       any co-debtor(s) and the estate in the collateral.

 Creditor                             Collateral Description              Estimated Value                    Estimated Total Claim

       C.      Adequate Protection Payments.
       The debtor(s) propose to make adequate protection payments required by 11 U.S.C. § 1326(a) or otherwise upon claims secured
       by personal property, until the commencement of payments provided for in sections 4(D) and/or 7(B) of the Plan, as follows:

 Creditor                             Collateral                          Adeq. Protection Monthly           To Be Paid By
                                                                          Payment

       Any adequate protection payment upon an unexpired lease of personal property assumed by the debtor(s) pursuant to section 7(B)
       of the Plan shall be made by the debtor(s) as required by 11 U.S.C. § 1326(a)(1)(B) (payments coming due after the order for
       relief).

       D.      Payment of Secured Claims on Property Being Retained (except those loans provided for in section 6 of the Plan):
       This section deals with payment of debts secured by real and/or personal property [including short term obligations, judgments, tax
       liens and other secured debts]. After confirmation of the Plan, the Trustee will pay to the holder of each allowed secured claim,
       which will be either the balance owed on the indebtedness or, where applicable, the collateral’s replacement value as specified in
       sub-section A of this section, whichever is less, with interest at the rate provided below, the monthly payment specified below
       until the amount of the secured claim has been paid in full. Upon confirmation of the Plan, the valuation specified in
       sub-section A and interest rate shown below will be binding unless a timely written objection to confirmation is filed with
       and sustained by the Court.

 Creditor /                                                    Approx. Bal. of Interest Rate                Monthly Payment & Est. Term
 Collateral                                                    Debt or
                                                               “Crammed Down”
                                                               Value
BMW Financial Services                                         $15,925.00            4.25 %                 Pro-Rata / 57 Months
2013 BMW 750 Lxi

Unit Owners of Briarwood Condo                                 $535.64               0.00 %                 Pro-Rata / 57 Months
3640 Briarwood Drive Dumfries, VA 22026

Unit Owners of Briarwood Condo                                 $0.00                 0.00 %                 Pro-Rata / 60 Months
3640 Briarwood Drive Dumfries, VA 22026

       E.      Other Debts.
       Debts which are (i) mortgage loans secured by real estate which is the debtor(s)’ principal residence, or (ii) other long term
       obligations, whether secured or unsecured, to be continued upon the existing contract terms with any existing default in payments
       to be cured pursuant to 11 U.S.C. § 1322(b)(5), are provided for in section 6 of the Plan.

5.     Unsecured Claims.

       A.      Not separately classified. Allowed non-priority unsecured claims shall be paid pro rata from any distribution remaining after
               disbursement to allowed secured and priority claims. Estimated distribution is approximately    5 % . The dividend
               percentage may vary depending on actual claims filed. If this case were liquidated under Chapter 7, the debtor(s) estimate
               that unsecured creditors would receive a dividend of approximately     0.00 .

       B.      Separately classified unsecured claims.

 Creditor                                          Basis for Classification                      Treatment


[ver. 10/18]                                                           Page 3
UNITED STATES BANKRUPTCY COURT                           Case No: 11967                                                     Chapter 13 Plan
EASTERN DISTRICT OF VIRGINIA                             Debtor(s): Price, Darnell Anthony
ALEXANDRIA DIVISION




6.     Mortgage Loans Secured by Real Property Constituting the Debtor(s)’ Principal Residence; Other Long Term Payment
       Obligations, whether secured or unsecured, to be continued upon existing contract terms; Curing of any existing default
       under 11 U.S.C. § 1322(b)(5).

       A.      Debtor(s) to make regular contract payments; arrears, if any, to be paid by Trustee. The creditors listed below will be paid
               by the debtor(s) pursuant to the contract without modification, except that arrearages, if any, will be paid by the Trustee
               either pro rata with other secured claims or on a fixed monthly basis as indicated below, without interest unless an interest
               rate is designated below for interest to be paid on the arrearage claim and such interest is provided for in the loan
               agreement. A default on the regular contract payments on the debtor(s) principal residence is a default under the terms of
               the plan.

 Creditor /                                                 Regular           Estimated      Arrearage        Estimated      Monthly
 Collateral                                                 Contract          Arrearage      Interest Rate    Cure Period    Arrearage
                                                            Payment                                                          Payment
Caliber Home Loans (Secured)                                $2,318.00         $7,635.00      0.00 %           19              Pro-Rata
3640 Briarwood Drive Dumfries, VA 22026

       B.      Trustee to make contract payments and cure arrears, if any. The Trustee shall pay the creditors listed below the regular
               contract monthly payments that come due during the period of this Plan, and pre-petition arrearages on such debts shall be
               cured by the Trustee either pro rata with other secured claims or with monthly payments as set forth below.

 Creditor /                    Regular Contract            Estimated Arrearage        Interest Rate on             Monthly Payment on
 Collateral                    Payment                                                Arrearage                    Arrearage & Est. Term

       C.      Restructured Mortgage Loans to be paid fully during term of Plan. Any mortgage loan against real estate constituting the
               debtor(s)’ principal residence upon which the last scheduled contract payment is due before the final payment under the Plan
               is due shall be paid by the Trustee during the term of the Plan as permitted by 11 U.S.C. § 1322(c)(2) with interest at the
               rate specified below as follows:

 Creditor /                           Interest Rate                     Estimated Claim                      Monthly Payment & Term
 Collateral

7.     Unexpired Leases and Executory Contracts. The debtor(s) move for assumption or rejection of the executory contracts, leases
       and/or timeshare agreements listed below.

       A.      Executory contracts and unexpired leases to be rejected. The debtor(s) reject the following executory contracts:

 Creditor                                                               Type of Contract

       B.      Executory contracts and unexpired leases to be assumed. The debtor(s) assume the following executory contracts. The
               debtor(s) agree to abide by all terms of the agreement. The Trustee will pay the pre-petition arrearages, if any, through
               payments made pro rata with other priority claims or on a fixed monthly basis as indicated below.

 Creditor                      Type of Contract           Arrearage                   Monthly Payment for           Estimated Cure Period
                                                                                      Arrears

8.     Liens Which Debtor(s) Seek to Avoid.

       A.      The debtor(s) move to avoid liens pursuant to 11 U.S.C. § 522(f). The debtor(s) move to avoid the following judicial liens
               and non-possessory, non-purchase money liens that impair the debtor(s)’ exemptions. Unless a written objection is timely
               filed with the Court, the Court may grant the debtor(s)’ motion and cancel the creditor’s lien. If an objection is filed, the
               Court will hear evidence and rule on the motion at the confirmation hearing.

 Creditor /                                                 Exemption Basis                 Exemption Amount            Value of Collateral
 Collateral


[ver. 10/18]                                                         Page 4
UNITED STATES BANKRUPTCY COURT                             Case No: 11967                                                       Chapter 13 Plan
EASTERN DISTRICT OF VIRGINIA                               Debtor(s): Price, Darnell Anthony
ALEXANDRIA DIVISION




      B.      Avoidance of security interests or liens on grounds other than 11 U.S.C. § 522(f). The debtor(s) have filed or will file and
              serve separate adversary proceedings to avoid the following liens or security interests. The creditor should review the notice
              or summons accompanying such pleadings as to the requirements for opposing such relief. The listing here is for
              information purposes only.

 Creditor                             Type of Lien                         Description of Collateral           Basis for Avoidance

9.    Treatment and Payment of Claims.

           All creditors must timely file a proof of claim to receive any payment from the Trustee.
           If a claim is scheduled as unsecured and the creditor files a claim alleging the claim is secured but does not timely object to
           confirmation of the Plan, the creditor may be treated as unsecured for purposes of distribution under the Plan. This paragraph
           does not limit the right of the creditor to enforce its lien, to the extent not avoided or provided for in this case, after the
           debtor(s) receive a discharge.
           If a claim is listed in the Plan as secured and the creditor files a proof of claim alleging the claim is unsecured, the creditor will
           be treated as unsecured for purposes of distribution under the Plan.
           The Trustee may adjust the monthly disbursement amount as needed to pay an allowed secured claim in full.
           If relief from the automatic stay is ordered as to any item of collateral listed in the plan, then, unless otherwise ordered by the
           court, all payments as to that collateral will cease, and all secured claims based on that collateral will no longer be treated by the
           plan.
           Unless otherwise ordered by the Court, the amount of the creditor’s total claim listed on the proof of claim controls over any
           contrary amounts listed in the plan.

10.   Vesting of Property of the Estate. Property of the estate shall revest in the debtor(s) upon confirmation of the Plan.
      Notwithstanding such vesting, the debtor(s) may not transfer, sell, refinance, encumber real property or enter into a mortgage loan
      modification without approval of the Court after notice to the Trustee, any creditor who has filed a request for notice and other
      creditors to the extent required by the Local Rules of this Court.

11.   Incurrence of indebtedness. The debtor(s) shall not voluntarily incur additional indebtedness exceeding the cumulative total of
      $5,000 principal amount during the term of this Plan, whether unsecured or secured, except upon approval of the Court after notice
      to the Trustee, any creditor who has filed a request for notice, and other creditors to the extent required by the Local Rules of this
      Court.

12.   Nonstandard Plan Provisions

      ✔ None. If “None” is checked, the rest of Part 12 need not be completed or reproduced.
      ❑
Dated:                  03/30/2020

          /s/ Darnell Anthony Price                                   /s/ Martin C. Conway
Debtor 1 (Required)                                      Debtor(s)’ Attorney


Debtor 2 (Required)


By filing this document, the Attorney for Debtor(s) or Debtor(s) themselves, if not represented by an attorney, also certify(ies) that the
wording and order of the provisions in this Chapter 13 plan are identical to those contained in the Local Form Plan, other than any
nonstandard provisions included in Part 12.

Exhibits:       Copy of Debtor(s)’ Budget (Schedules I and J); Matrix of Parties Served with Plan

                                                            Certificate of Service

I certify that on        03/30/2021       , I mailed a copy of the foregoing to the creditors and parties in interest on the attached Service
List.


                                                                                                    /s/ Martin C. Conway
                                                                                                    Signature

                                                                                                    12934 Harbor Drive 107
                                                                                                    Woodbridge, VA 22192
                                                                                                    Address


                                                                                                    Telephone No:




                                           CERTIFICATE OF SERVICE PURSUANT TO RULE 7004

I hereby certify that on        03/30/2021        true copies of the forgoing Chapter 13 Plan and Related Motions were served upon the
following creditor(s):

   ✔
   ❑        by first class mail in conformity with the requirements of Rule 7004(b), Fed.R.Bankr.P.; or

   ❑        by certified mail in conformity with the requirements of Rule 7004(h), Fed.R.Bankr.P.


                                                                                      /s/ Martin C. Conway
                                                                                      Signature of attorney for debtor(s)
 Fill in this information to identify your case:

  Debtor 1                   Darnell               Anthony            Price
                             First Name            Middle Name        Last Name

  Debtor 2
  (Spouse, if filing)        First Name            Middle Name        Last Name                                                  Check if this is:

  United States Bankruptcy Court for the:                        Eastern District of Virginia                                    ❑An amended filing
                                                                                                                                 ❑A supplement showing postpetition
  Case number                             11967                                                                                       chapter 13 income as of the following date:
  (if known)

                                                                                                                                      MM / DD / YYYY

Official Form 106I
Schedule I: Your Income                                                                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for supplying correct
information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse. If you are separated and your
spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number (if known). Answer every question.


 Part 1: Describe Employment


 1. Fill in your employment
    information.                                                                 Debtor 1                                          Debtor 2 or non-filing spouse


     If you have more than one job,            Employment status           ✔Employed ❑Not Employed
                                                                           ❑                                                   ❑Employed ❑Not Employed
     attach a separate page with
     information about additional              Occupation                  Managaer
     employers.
                                               Employer's name             DC Trails Inc
     Include part time, seasonal, or
     self-employed work.
                                               Employer's address          8025 Mims St
     Occupation may include student                                           Number Street                                    Number Street
     or homemaker, if it applies.




                                                                           Lorton, VA 22079
                                                                              City                     State    Zip Code       City                    State      Zip Code
                                               How long employed there? 24 years



 Part 2: Give Details About Monthly Income


     Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing spouse unless you
     are separated.
     If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need more space,
     attach a separate sheet to this form.

                                                                                                           For Debtor 1     For Debtor 2 or
                                                                                                                            non-filing spouse

 2. List monthly gross wages, salary, and commissions (before all payroll
    deductions.) If not paid monthly, calculate what the monthly wage would be.               2.               $8,158.33                    $0.00

 3. Estimate and list monthly overtime pay.                                                   3.   +               $0.00   +                $0.00


 4. Calculate gross income. Add line 2 + line 3.                                              4.               $8,158.33                    $0.00




Official Form 106I                                                            Schedule I: Your Income                                                                  page 1
 Debtor 1                   Darnell                        Anthony                             Price                                           Case number (if known) 11967
                            First Name                      Middle Name                         Last Name


                                                                                                                                    For Debtor 1       For Debtor 2 or
                                                                                                                                                       non-filing spouse
      Copy line 4 here....................................................................................➔            4.              $8,158.33                   $0.00
 5.   List all payroll deductions:
      5a. Tax, Medicare, and Social Security deductions                                                                5a.             $1,201.38                   $0.00
      5b. Mandatory contributions for retirement plans                                                                 5b.                $0.00                    $0.00
      5c. Voluntary contributions for retirement plans                                                                 5c.              $407.92                    $0.00
      5d. Required repayments of retirement fund loans                                                                 5d.              $216.67                    $0.00
      5e. Insurance                                                                                                    5e.              $334.53                    $0.00
      5f. Domestic support obligations                                                                                 5f.                $0.00                    $0.00
      5g. Union dues                                                                                                   5g.                $0.00                    $0.00

      5h. Other deductions. Specify: See additional page                                                               5h.   +          $396.37        +           $0.00
 6.   Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g + 5h.                                      6.              $2,556.87                   $0.00
 7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                                              7.              $5,601.47                   $0.00
 8.   List all other income regularly received:
      8a. Net income from rental property and from operating a business,
          profession, or farm
            Attach a statement for each property and business showing gross receipts,
            ordinary and necessary business expenses, and the total monthly net income.                                8a.                $0.00                    $0.00
      8b. Interest and dividends                                                                                       8b.                $0.00                    $0.00
      8c. Family support payments that you, a non-filing spouse, or a dependent
          regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                                                       8c.                $0.00                    $0.00
      8d. Unemployment compensation                                                                                    8d.                $0.00                    $0.00
      8e. Social Security                                                                                              8e.                $0.00                    $0.00
      8f. Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                                                   8f.                $0.00                    $0.00
      8g. Pension or retirement income                                                                                 8g.                $0.00                    $0.00

      8h. Other monthly income. Specify:                                                                               8h.   +             $0.00       +           $0.00


 9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h.                                            9.                  $0.00                    $0.00

 10. Calculate monthly income. Add line 7 + line 9.
     Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse                                         10.             $5,601.47   +                $0.00        =       $5,601.47

 11. State all other regular contributions to the expenses that you list in Schedule J.
      Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
      friends or relatives.
      Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

      Specify:                                                                                                                                                         11. +              $0.00
 12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. Write that
     amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies                                                               12.          $5,601.47
                                                                                                                                                                                 Combined
                                                                                                                                                                                 monthly income
 13. Do you expect an increase or decrease within the year after you file this form?
      ❑No.                       Expected decrease in income is expected. Debtor is now only working for 3 days a week. He has applied for unemployment compensation.
      ✔Yes. Explain:
      ❑

Official Form 106I                                                                                        Schedule I: Your Income                                                          page 2
 Debtor 1            Darnell           Anthony       Price                             Case number (if known) 11967
                     First Name        Middle Name   Last Name




                                                                                                                      Amount



   5h. Other Deductions For Debtor 1
        401L1                                                                                                          $190.23
        Dental                                                                                                           $6.20
        Aflac Hospital                                                                                                  $37.70
        Aflac ACC                                                                                                       $21.58
        Aflac CAN                                                                                                       $29.90
        Aflac SPE                                                                                                       $20.28
        Aflac STD                                                                                                       $84.24
        Aflac VIS ADJ                                                                                                    $6.24




Official Form 106I                                           Schedule I: Your Income                                     page 3
 Fill in this information to identify your case:

  Debtor 1                   Darnell                  Anthony                Price
                             First Name              Middle Name            Last Name                              Check if this is:
  Debtor 2                                                                                                         ❑An amended filing
  (Spouse, if filing)        First Name              Middle Name            Last Name                              ❑A supplement showing postpetition
                                                                                                                       chapter 13 income as of the following date:
  United States Bankruptcy Court for the:                             Eastern District of Virginia

  Case number                             11967                                                                        MM / DD / YYYY
  (if known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, attach another sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 Part 1: Describe Your Household

 1. Is this a joint case?

     ✔No. Go to line 2.
     ❑
     ❑Yes. Does Debtor 2 live in a separate household?
            ❑No
            ❑Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
 2. Do you have dependents?                        ✔ No
                                                   ❑
     Do not list Debtor 1 and
     Debtor 2.
                                                   ❑Yes. Fill out this information for   Dependent's relationship to
                                                                                         Debtor 1 or Debtor 2
                                                                                                                              Dependent's
                                                                                                                              age
                                                                                                                                                  Does dependent live
                                                                                                                                                  with you?
                                                      each dependent...............
     Do not state the dependents' names.
                                                                                                                                                   ❑No. ❑Yes.
                                                                                                                                                   ❑No. ❑Yes.
                                                                                                                                                   ❑No. ❑Yes.
                                                                                                                                                   ❑No. ❑Yes.
                                                                                                                                                   ❑No. ❑Yes.
 3. Do your expenses include expenses              ✔ No
                                                   ❑
    of people other than yourself and
    your dependents?
                                                   ❑Yes


 Part 2: Estimate Your Ongoing Monthly Expenses

 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report expenses as of a date after
 the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the applicable date.

 Include expenses paid for with non-cash government assistance if you know the value of                                                    Your expenses
 such assistance and have included it on Schedule I: Your Income (Official Form 106I.)

 4. The rental or home ownership expenses for your residence. Include first mortgage payments and any rent for the
    ground or lot.                                                                                                                4.                      $2,318.00


     If not included in line 4:
                                                                                                                                  4a.                         $0.00
     4a. Real estate taxes
                                                                                                                                  4b.                         $0.00
     4b. Property, homeowner's, or renter's insurance
                                                                                                                                  4c.                       $100.00
     4c. Home maintenance, repair, and upkeep expenses
                                                                                                                                  4d.                       $205.00
     4d. Homeowner's association or condominium dues




Official Form 106J                                                                    Schedule J: Your Expenses                                                         page 1
 Debtor 1              Darnell                Anthony                  Price                                 Case number (if known) 11967
                       First Name             Middle Name               Last Name


                                                                                                                             Your expenses

 5.    Additional mortgage payments for your residence, such as home equity loans                                  5.

 6.    Utilities:
       6a. Electricity, heat, natural gas                                                                          6a.                        $70.00

       6b. Water, sewer, garbage collection                                                                        6b.                        $45.00
       6c. Telephone, cell phone, Internet, satellite, and cable services                                          6c.                       $198.00

       6d. Other. Specify:                                                                                         6d.                         $0.00

 7.    Food and housekeeping supplies                                                                              7.                        $386.00

 8.    Childcare and children’s education costs                                                                    8.                          $0.00

 9.    Clothing, laundry, and dry cleaning                                                                         9.                         $80.00

 10. Personal care products and services                                                                           10.                        $50.00

 11.   Medical and dental expenses                                                                                 11.                         $0.00

 12. Transportation. Include gas, maintenance, bus or train fare.
     Do not include car payments.                                                                                  12.                       $242.00

 13. Entertainment, clubs, recreation, newspapers, magazines, and books                                            13.                        $50.00

 14. Charitable contributions and religious donations                                                              14.                         $0.00

 15. Insurance.
     Do not include insurance deducted from your pay or included in lines 4 or 20.

                                                                                                                   15a.                       $89.00
       15a. Life insurance
                                                                                                                   15b.                        $0.00
       15b. Health insurance
       15c. Vehicle insurance                                                                                      15c.                       $80.00

       15d. Other insurance. Specify:                                                                              15d.                        $0.00

 16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
       Specify: Personal Property Tax                                                                              16.                        $38.33

 17. Installment or lease payments:
                                                                                                                   17a.
       17a. Car payments for Vehicle 1
                                                                                                                   17b.
       17b. Car payments for Vehicle 2
                                                                                                                   17c.
       17c. Other. Specify:
                                                                                                                   17d.
       17d. Other. Specify:

 18. Your payments of alimony, maintenance, and support that you did not report as deducted
     from your pay on line 5, Schedule I, Your Income (Official Form 106I).                                        18.                         $0.00

 19. Other payments you make to support others who do not live with you.
       Specify:                                                                                                    19.                         $0.00

 20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

       20a. Mortgages on other property                                                                            20a.                        $0.00
       20b. Real estate taxes                                                                                      20b.                        $0.00
       20c. Property, homeowner’s, or renter’s insurance                                                           20c.                        $0.00
       20d. Maintenance, repair, and upkeep expenses                                                               20d.                        $0.00
       20e. Homeowner’s association or condominium dues                                                            20e.                        $0.00




Official Form 106J                                                              Schedule J: Your Expenses                                              page 2
 Debtor 1              Darnell              Anthony                 Price                                   Case number (if known) 11967
                       First Name           Middle Name              Last Name



 21. Other. Specify:                     See Additional Page                                                      21.     +                  $270.14

 22. Calculate your monthly expenses.

      22a. Add lines 4 through 21.                                                                                22a.                     $4,221.47

      22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                        22b.                         $0.00

      22c. Add line 22a and 22b. The result is your monthly expenses.                                             22c.                     $4,221.47


 23. Calculate your monthly net income.

      23a. Copy line 12 (your combined monthly income) from Schedule I.                                           23a.                     $5,601.47

      23b. Copy your monthly expenses from line 22c above.                                                        23b.    –                $4,221.47

      23c. Subtract your monthly expenses from your monthly income.
                                                                                                                  23c.                     $1,380.00
            The result is your monthly net income.



 24. Do you expect an increase or decrease in your expenses within the year after you file this form?

      For example, do you expect to finish paying for your car loan within the year or do you expect your
      mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

      ✔ No.
      ❑              None
      ❑Yes.




Official Form 106J                                                             Schedule J: Your Expenses                                               page 3
 Debtor 1            Darnell      Anthony       Price                               Case number (if known) 11967
                     First Name   Middle Name   Last Name




                                                                                                                   Amount


   21. Other
       Pet Care                                                                                                      $91.14
       IRS Extra Payments                                                                                           $179.00




Official Form 106J                                      Schedule J: Your Expenses                                      page 4
